DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-8 are pending.
This action is Non-Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, and 5-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rosenberg (US 20080238610).
As per claim 1, Rosenberg discloses a system for controlling physical access comprising: 
a central security server (see paragraph [0153] the key database server); 
a mobile wireless communication device supporting a plurality of wireless communication technologies including: mobile wireless, and short-range wireless (see paragraph [0153] the mobile communication device communicating over NFC and cellular communications); 
an electro-mechanical access control security device; a receiving unit controlling the electro-mechanical access control security device, wherein the receiving unit is adapted to be paired with a host on the mobile wireless communication device, and wherein the receiving unit is adapted for receiving user commands from the paired host for activating the electro-mechanical access control security device via a plurality of wireless control operational modes of the system (see paragraphs [0152]-[0153] and FIG. 20 the NFC reader as part of an NFC Door lock), wherein the operational modes of the system include: 
a remote mode solely using a peer-to-peer communication directly with the mobile wireless communication device via the short-range wireless communication technology (see paragraph [0152]); and 
a global mode using a pre-authorization, obtained by the host on the mobile wireless communication device from the central security server via the mobile wireless technology, for a user command issued from the mobile wireless communication device to the receiving unit via the short-range wireless communication technology (see paragraph [0153]).
As per claim 2, Rosenberg discloses the central security unit server is adapted to store configuration information for a set of hosts, the configuration information being used to provide the pre-authorization to the host on the mobile wireless communication device (see paragraph [0153]).
As per claim 5, Rosenberg discloses individual ones of a set of hosts are configured to operate in the remote and/or global mode on an individualized host-by-host basis (see paragraphs [0152]-[0253]).
As per claim 6, Rosenberg discloses the mobile wireless technology is a cellular wireless technology (see paragraph [0153]).
As per claim 7, Rosenberg discloses the mobile wireless device is a cellular phone adapted to execute application programs (see paragraph [0152] e.g. the secure transfer program).
As per claim 8, Rosenberg discloses the mobile wireless devices is a tablet computer (see paragraphs [0152]-[0153] where a tablet is a known wireless communication device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenberg as applied to claim 1 above, in view of McGrath (US 20090027194).
As per claims 3 and 4, Rosenberg discloses an initial pairing, but fails to disclose this pairing uses an encrypted communications over Bluetooth.
However, McGrath teaches a door lock which uses encrypted Bluetooth communications (see paragraph [0041]).
At the time of the invention it would have been obvious to one of ordinary skill in the art to use encrypted Bluetooth communications in addition or in place of the NFC of the Rosenberg system.
Motivation to do so would have been to ensure the door locking/unlocking unit is secure (see McGrath paragraph [0041]) and that Bluetooth is a well-known and commonly implemented technology.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,781,599. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘599 claims contain each and every limitation of the pending application and therefore anticipate the pending claims.  More specifically, independent claim 1 of the ‘599 patent contains all of the limitations (with additional limitations) of pending claims 1 and 2 and claims 2-7 of ‘599 are equivalent to claims 3-8 of the pending application.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,349,279. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘279 claims contain each and every limitation of the pending application and therefore anticipate the pending claims.  More specifically, independent claim 1 of the ‘279 patent contains all of the limitations (with additional limitations) of pending claims 1 and 2 and claims 2-7 of ‘279 are equivalent to claims 3-8 of the pending application.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,044,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘608 claims contain each and every limitation of the pending application and therefore anticipate the pending claims.  More specifically, independent claim 1 of the ‘608 patent contains all of the limitations (with additional limitations) of pending claims 1 and 2 and claims 2-7 of ‘608 are equivalent to claims 3-8 of the pending application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining references put forth on the PTO-892 relate to unlocking of devices using short-range wireless.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/Primary Examiner, Art Unit 2419